Citation Nr: 1822953	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-56 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Oakland, California


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for left foot drop, to include as secondary to the Veteran's back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from October 1960 to March 1961.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's back condition began during service, or is otherwise etiologically related to his service.

2. The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's left foot drop began during service, is otherwise etiologically related to his service, or is proximately due to or aggravated by a service-connected back disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back condition have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for left foot drop, to include as secondary to a service-connected back disability, have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

The Board additionally notes that the Veteran was not afforded a VA examination for his back condition or left foot drop claims.  The Board finds that the evidence of record does not necessitate such a development.  See 38 C.F.R. § 3.159 (c)(4).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, there is no competent evidence of record to indicate that the Veteran's current back condition and/or left foot drop may be related to service.  The Veteran has asserted that he suffers from a current back condition and left foot drop that are related to service.  However, the Board finds that the low threshold of McLendon is not met as there is no evidence in the record showing an event or injury in service.  Furthermore, the record is silent for objective evidence of a nexus between the Veteran's back condition and/or left foot drop and his active service, and the Veteran has not been shown to have the requisite knowledge or expertise to be deemed competent to render a medical opinion as to the etiology of either disability at issue.  The Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) 

II.	Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C. § 101 (24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Back disability and Left foot drop

The Veteran asserts that two events in service caused his back injury.  Specifically, he suffered from a bad fall during training, and injured himself from a high jump off of a cattle truck at the barracks after returning from training.  The Veteran further asserts that he developed left drop foot from damaged nerves in his back.

Service treatment records are silent for complaints, treatment, or diagnosis of a back condition or left foot drop.  The Board notes that the Veteran reported in a June1962 report of medical history that he strained his back prior to service; however, as this was not noted on his entrance examination, the Veteran is presumed sound upon entrance, and a theory of aggravation need not be addressed.  Moreover, upon separation from service in March 1961, the Veteran reported he was in good health.

A December 2008 VA treatment note reported that the Veteran had a history of left foot drop dating from 2003, presumably from motor neuropathy versus lumbar radiculopathy, without clear etiology determined.  The VA physician noted that lumbar x-rays from 2003 showed that there were multilevel degenerative changes most pronounced at the T12-L1 level, where a significant disc bulge caused compressive myelopathy in the very distal aspect of the spinal cord.  The VA physician concluded that the Veteran had left foot drop, with previous workup in 2002-2003, presumably due to motor neuropathy of unclear etiology.  It was noted that there was presence of diffuse hyperreflexia at the distal lower extremity which could possibly be concerning for motor neuron disease, but the exam was similar to 2003 with noted minimal progression.

In a March 2009 VA treatment note, the Veteran reported that weakness in his ankle started 3 years ago.  He said he was told that the cause of this was from his back injury.  Findings from the Veteran's x-rays were consistent with bilateral severe axonal motor peroneal neuropathy that was worse on the left side.  There was also evidence of acute L3-5 and S1 radiculopathy on the left side.  The Veteran was assessed with paralysis of foot DF and evertors with tight left heel cord and weak PF for physical therapy consult.  The Veteran also had postural deviation and walked with a gait more on the right.  In a subsequent March 2009 VA treatment note, the Veteran was given a provisional diagnosis of left foot drop which the VA physician said was due to presumed motor neuropathy.  

In a May 2014 statement, the Veteran's wife described his disability symptoms.

In a September 2015 VA treatment note, the Veteran stated that he had about a 15 year history of drop foot from his lower back injury.  Additional VA treatment records to the present reported continued complaints of left foot drop and back pain; however, an opinion relating these conditions to service or the left foot drop to the Veteran's back condition was not provided.  Further, private treatment records also did not provide any opinion on these issues. 

In summary, the most probative evidence of record reflects that the Veteran's current diagnosed back condition and left drop foot began many years after his service, and there is no objective evidence indication that either is related to any symptoms or treatment in service.  The Board notes the Veteran's assertions that his back injury began in service and that his left foot drop developed from this back injury.  However, as the Board has denied service connection for a back condition, service connection on a secondary basis for such left foot drop due to or aggravated by a nonservice-connected back disability cannot be granted as a matter of law.

With regard to the Veteran's assertions that his back injury and left foot drop began in service, service treatment records are silent for any complaints, treatment or diagnosis of a back condition or left foot drop.  In addition, even though the Veteran is deemed competent to report a back injury in service, the Board does not find him to be credible in this regard as the record reflects that the Veteran's back condition and left foot drop were not diagnosed or treated until more than 30 years following service.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but such absence of corroborating contemporaneous medical evidence is a factor for consideration. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service). Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptoms first began, or both. The Veteran is competent to report symptoms of his conditions; however, he has not been shown to have the requisite knowledge or expertise to be deemed competent to make any medical determination that his conditions are related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Therefore, the preponderance of the evidence is against a finding that either a back condition or left foot drop began during service or is otherwise etiologically related to service, or that the Veteran's left foot drop is proximately due to or aggravated by a service-connected back condition.  Accordingly, service connection for a back condition and left foot drop must be denied.



ORDER

Entitlement to service connection for a back condition is denied.

Entitlement to service connection for left foot drop, to include as secondary to the Veteran's back condition, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


